CONCURRING OPINION. McCulloch, C. J. I agree with the majority in the reversal of the judgment on account of the error indicated in the opinion, but I do not agree to the limitations placed by the majority upon the liability of the surety in holding that, in order to bind the surety to the chánge, there must be an allowance of additional compensation to the principal contractor for any additional cost. The surety consented in advance for “any alterations’’.made by agreement between the principal contractor and the owner “in the terms of the contract or the nature of the work to be done,” and the authorities'cited in the brief of counsel for appellant sustain the view that this stipulation is binding on the surety. The language of the contract means that the surety agrees in advance to abide by any alteration that the principal contractor may agree to with the owner. The contract d'oes not restrict the alterations to immaterial ones. Of course, the changes must be such as fall within the term “alterations,” and not be of so general a nature as to change the whole plan and scope of the work to be done under the contract. Nor would the surety be bound by an alteration so grossly disproportionate to the work originally contracted for and without compensation as to amount to a fraud on the surety. In the present case, however, there is no hint of fraud or connivance between the principal contractor and the owner to d'efraud the surety. Nor is it shown that the alterations were so extensive as to change the whole plan and scope of the work. So far as additional compensation is concerned, the surety, by his contract, has undertaken to leave that to the principal contractor, and agrees in advance to abide by any alteration consented to by the contractor, regardless of compensation. I see no reason why a surety cannot make such a contract, and it seems to me that it has been done in this case, according to the plain language used. In the case of Miller-Jones Furniture Co. v. Fort Smith Ice & Gold Storage Co., 66 Ark. 287, the court dealt with a contract which permitted changes, or alterations, to be made without the consent of the principal ‘contractor, and the court was constrained to hold, in interpreting the contract, that, inasmuch as additional work might be forced on the contractor without extra compensation, the language should be interpreted to refer only to immaterial changes. The contract in the present case is entirely different, for it do.es not force any additional work or alterations on the contractor against his own consent. ■ The contract expressly provides that the surety shall consent only to any alterations which may be agreed upon between the principal contractor and the owner. . .